Citation Nr: 0607523	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
strain with intervertebral disc syndrome and radicular 
symptoms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
January 1998.

This case was remanded by the Board in March 2005 for due 
process development and is now ready for disposition.


FINDINGS OF FACT

1.  Under the pre-amended back regulations, the veteran's 
service-connected chronic low back disorder was manifested by 
subjective complaints of back pain and limitation of motion.

2.  The veteran's overall impairment under the pre-amended 
regulations more nearly approximated pronounced 
intervertebral disc syndrome.

3.  Under the amended back regulations, the veteran's low 
back disability has been manifested by complaints of on-going 
back pain and limitation of motion. 

4.  The current 60 percent rating contemplates unfavorable 
ankylosis of the lumbar spine, severe limitation of motion, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past 12 months, and 
severe lumbosacral strain.  

5.  The veteran's orthopedic and neurologic manifestations do 
not combine to warrant a higher rating.

6.  The evidence does not show unfavorable ankylosis of the 
entire spine.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 60 percent, but no 
more, for low back strain with intervertebral disc syndrome 
and radicular symptoms have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003-5010, 5289, 5292, 5293, 5295 (2005) (as amended by 
67 Fed. Reg. 54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

After reviewing the applicable pre-amended criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 60 percent evaluation, but 
no more, for the veteran's low back disability is warranted 
for the entire time on appeal.  

Specifically, while the evidence does not support a finding 
of ankylosis of the lumbar spine (defined as a stiffening or 
fixation of the joint), an August 2001 VA examination 
reflects that the veteran complained of 8/10 back pain with 
radiation, mild to moderate stiffness, had difficulty with 
household chores, was unable to pick up her children, and had 
very limited range of motion.  For example, flexion was 
reported as 35 degrees (with 90 degrees as anatomically 
normal), extension to 10 degrees (with 30 degrees as 
anatomically normal), and lateral flexion to 20 degrees (with 
30 degrees as anatomically normal).   

Further, although the veteran had no spasm on the day of the 
examination, the examiner described a leg length discrepancy 
due to chronic low back pain.  There was no sensory deficit 
and she had intact reflexors.  The final diagnosis was 
moderately severe lumbosacral strain with levoscoliosis, leg 
length discrepancy, and radicular symptoms.

Taken together, the on-going complaints of pain, the 
limitation on her physical abilities, leg length discrepancy, 
and evidence of radicular symptoms more nearly approximates a 
60 percent rating under the pre-amended DC 5293.  As such, 
considering the provisions of 38 C.F.R. § 4.7, the Board 
concludes that the overall pathology more nearly approximated 
pronounced intervertebral disc syndrome under the pre-amended 
regulations, warranting assignment of a 60 percent rating.

However, the Board finds, based on the evidence of record, 
that the objective findings of the veteran's lumbar spine 
disability do not warrant more than a 60 percent evaluation 
under any potentially applicable pre-amended diagnostic code.  

In evaluating the lumbar spine disability, the Board notes 
that the clinical findings do not disclose that the veteran 
has a complete bony fixation of the lumbar spine; therefore, 
there is no basis on which to grant a higher evaluation under 
DC 5289.  Specifically, the August 2001 ranges of motion 
(reported above) do not show a complete bony fixation.  While 
reflecting some limitation of motion, this evidence indicates 
that the veteran had a certain level of motion in her back, 
suggesting no evidence of ankylosis.  Moreover, even if the 
veteran demonstrated unfavorable ankylosis of the lumbar 
spine, no higher than a 60 percent evaluation would be 
available under pre-amended DC 5289. 

Further, an evaluation higher than 60 percent was not 
available under either DC 5292 (limitation of motion) or DC 
5295 (lumbosacral strain).  In addition, this rating 
contemplated any arthritis or arthritic changes that may be 
present.  Finally, the Board notes that a 60 percent 
evaluation was the highest evaluation available under DC 5293 
(intervertebral disc syndrome).  Therefore, there was no 
basis for an evaluation in excess of 60 percent under the 
pre-amended regulations.

Having determined that the veteran was entitled to a 60 
percent rating, but no more, under the pre-amended 
regulations, the Board will now consider whether a higher 
than 60 percent rating is warranted under the new 
regulations.  

Under the amended spinal regulations, which were considered 
by the RO, a higher than 60 percent rating is warranted only 
with unfavorable ankylosis of the entire spine (warranting a 
100 percent rating).  In this case, the Board finds that a 
higher rating is not warranted under the amended regulations.  

Importantly, the Board finds there is no evidence of 
ankylosis (either favorable or unfavorable) of the entire 
spine.  In a subsequent December 2002 VA examination, flexion 
was reported as 40 degrees (with 90 degrees as normal), 
extension was 10 degrees (with 30 degrees as anatomically 
normal), and rotation to 20 degrees (with 30 degrees as 
anatomically normal), all with significant pain.  While range 
of motion is limited, there is no indication of ankylosis of 
the entire spine.  

Similarly, the most recent VA examination report dated in 
July 2004 reflects range of motion as flexion to 40 degrees, 
extension to 20, bilateral lateral flexion to 30 degrees 
(normal), and bilateral rotation to 30 degrees (normal), all 
with pain.  Nonetheless, the evidence does not show 
unfavorable ankylosis of the entire spine such as to warrant 
a higher rating.

The Board has also reviewed multiple outpatient treatment 
records which show on-going treatment for, among other 
things, back pain; but the evidence does not show ankylosis 
of the entire spine.  As such, a rating in excess of the now 
currently-assigned 60 percent under the amended Rating 
Formula is not warranted.  Because this is the only basis for 
a higher than 60 percent rating in the amended regulations, 
the Board finds that the claim for a higher rating must be 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to her present appeal by correspondence dated 
in August 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
December 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to her 
claim.  There is no allegation from the veteran that she has 
any evidence in her possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in August 2001, December 
2001, and July 2004.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 40 percent 
for low back strain with intervertebral disc syndrome and 
radicular symptoms is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


